                                                         Case 3:20-cv-00604-LRH-WGC Document 32
                                                                                             31 Filed 04/06/21
                                                                                                      04/05/21 Page 1 of 2




                                                     1   AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                     2   BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                     3   ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                     4   MAURICE WOOD
                                                         9525 Hillwood Drive, Suite 140
                                                     5   Las Vegas, Nevada 89134
                                                         Telephone: (702) 463-7616
                                                     6   Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                     7              bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                     8
                                                         Attorneys for Defendant,
                                                     9   FIRST AMERICAN TRUSTEE                      SERVICING
                                                         SOLUTIONS, LLC
                                                    10
                                                                                         UNITED STATES DISTRICT COURT
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                                   DISTRICT OF NEVADA
               9525 Hillwood Drive, Suite 140




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                                                                            ***
                                                    13    SFR INVESTMENTS POOL 1, LLC,                                 CASE NO. 3:20-cv-00604-LRH-WGC
                                                    14                                Plaintiff,                        STIPULATION AND ORDER TO
                                                                                                                           CONTINUE SCHEDULED
                                                    15                  vs.                                                    DEADLINES
                                                    16    U.S. BANK NATIONAL ASSOCIATION AS
                                                          LEGAL TITLE TRUSTEE FOR TRUMAN                                          (First Request)
                                                    17    2016 SC6 TITLE TRUST AND FIRST
                                                          AMERICAN     TRUSTEE    SERVICING
                                                    18    SOLUTIONS, LLC,
                                                    19                                Defendants.
                                                    20
                                                                      Plaintiff SFR Investments Pool 1, LLC (“Plaintiff”) and Defendant First American Trustee
                                                    21
                                                         Servicing Solutions, LLC (“FATSS”), by and through their respective counsel of record, hereby
                                                    22
                                                         submit this Stipulation and Order to Continue Scheduled Deadlines pursuant to LR IA 6-1 and
                                                    23
                                                         LR 7-2.
                                                    24
                                                                      On March 23, 2021, Plaintiff filed its Response to First American Trustee Servicing
                                                    25
                                                         Solutions LLC’s Motion for Summary Judgment and Response to Request for Judicial Notice in
                                                    26
                                                         Support of Motion for Summary Judgment and In the Alternative Countermotion for 56(d) Relief
                                                    27
                                                         (ECF Nos. 28, 29, 30). Defendant’s Replies and Response brief are currently due April 6, 2021.
                                                    28

                                                         (8754-252)                                      Page 1 of 2
                                                         Case 3:20-cv-00604-LRH-WGC Document 32
                                                                                             31 Filed 04/06/21
                                                                                                      04/05/21 Page 2 of 2




                                                     1                FATSS’ counsel was involved in a week-long trial from March 22, 2021 to March 26,

                                                     2   2021, and is currently in the process of moving offices. FATSS respectfully requests additional

                                                     3   time to prepare its Replies and Response briefs. The parties have agreed to extend the deadline

                                                     4   for FATSS to file its Replies and Response to April 13, 2021.

                                                     5                This is the first request for an extension which is brought in good faith and not for purposes

                                                     6   of delay.

                                                     7
                                                          DATED this 5th day of April, 2021.                         DATED this 5th day of April, 2021.
                                                     8
                                                                        MAURICE WOOD                                        KIM GILBERT EBRON
                                                     9
                                                          By:          /s/ Brittany Wood                             By:   /s/ Diana S. Ebron
                                                    10                 Aaron R. Maurice, Esq.                              Diana S. Ebron, Esq.
                                                                       Nevada Bar No. 6412                                 Nevada Bar No. 10580
                                                    11                 Brittany Wood, Esq.                                 Jacqueline A. Gilbert, Esq.
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                       Nevada Bar No. 7562                                 Nevada Bar No. 10593
               9525 Hillwood Drive, Suite 140




                                                    12                 Elizabeth E. Aronson, Esq.                          7625 Dean Martin Drive, Suite 110
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                                       Nevada Bar No. 14472                                Las Vegas, Nevada 89139
                                                    13                 9225 Hillwood Drive, Suite 140                      Attorneys for Plaintiff
                                                                       Las Vegas, Nevada 89134                             SFR Investments Pool 1, LLC
                                                    14                 Attorneys for Defendant First
                                                                       American Trustee Servicing
                                                    15                 Solutions LLC
                                                    16

                                                    17

                                                    18    DATED this 6th day of April 2021.                  IT IS SO ORDERED.
                                                    19
                                                                                                             ________________________________________
                                                    20                                                       UNITED STATES DISTRICT COURT JUDGE

                                                    21                                                        _________________________________
                                                                                                              LARRY R. HICKS
                                                    22
                                                                                                              UNITED STATES DISTRICT JUDGE
                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         (8754-252)                                         Page 2 of 2
